Citation Nr: 1226104	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  01-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to special monthly compensation based on the loss of use of a creative organ, claimed as special monthly compensation for sterility secondary to epididymitis.

(An additional issue of entitlement to service connection for a separate disability is on appeal and is the subject of a separate decision)


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had requested a videoconference hearing.  In June 2011, he withdrew his hearing request.  

This appellant has perfected multiple claims for appellate review, however, they addressed in separate decisions because different representatives represent the claimant for different issues.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1998, the Board denied entitlement to service connection for PTSD.  The appellant did not appeal and that decision is final.

2.  Evidence associated with the record since the October 1998 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

CONCLUSIONS OF LAW

1.  The October 1998 Board decision is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claim of entitlement to service connection for PTSD and to remand for further development, a detailed explanation of how VA complied with the VCAA with regard to this issue is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Legal Criteria and Analysis

In October 1998, the Board denied entitlement to service connection for PTSD, essentially based on a finding that there was no credible evidence that the claimed stressors occurred.  The decision is final.  38 U.S.C.A. § 7104. 

In June 2007, the Veteran requested to reopen his claim.  In April 2008, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for PTSD.  The Veteran disagreed with the decision and subsequently perfected this appeal. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

It is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

Evidence at the time of the Board October 1998 decision includes the Veteran's statements and VA medical records. 

In various statements, the Veteran reported that he was exposed to stressors such as an airplane crash into a mess hall while stationed in Fort Bragg in 1953 which also resulted in burns when he assisted in the rescue.  He also alleged that he was in a plane crash over Lendel gorge as a paratrooper in 1954.   

Service treatment records are unavailable and it has been determined they were destroyed in a fire at the National Personnel Service Center.  

Evidence received since the October 1998 Board decision includes a newspaper article from The Fayetteville Observer from March 1954 regarding an incident at Fort Bragg when an airplane crashed into a mess hall causing a number of casualties.  Also added to the record is a newspaper article from The Fayetteville Observer from November 1953 regarding an incident at Fort Bragg where a plane crashed injuring and killing paratroopers both on the plane and on the ground.

To the extent this evidence was not previously considered, it is new.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Specifically, it arguably confirms two of the claimed stressors.  In making this determination, the Board observes that in determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The claim is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 


REMAND

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

As noted above, evidence supporting the veracity of two of the Veteran's claimed stressors has been submitted.  Namely, the stressor related to an airplane crash into the mess hall at Fort Bragg in 1954 and the crash of an airplane in 1953 which caused the injury and death of several paratroopers.

The Board notes that following a February 1992 VA examination a diagnosis of PTSD was entered.  That examination notes, however, that the Veteran's behavior, comprehension, coherence of response and emotional stability were appropriate.  He was also noted to be oriented and to have appropriate memory.  Given the noted psychiatric findings, the basis of the diagnosis of posttraumatic stress disorder is unclear.  Moreover, there are no additional records of treatment for PTSD.  Therefore, the Board finds that a new VA examination is needed to confirm a diagnosis of PTSD and to obtain a nexus opinion.  

The issue of entitlement to special monthly compensation is inextricably intertwined with an issue on appeal that is subject of a separate decision.  As such, the issue of special monthly compensation is deferred until the resolution of that issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The examiner must consider the Veteran's claimed stressors regarding a 1953 plane crash that killed a number of paratroopers, and a 1954 airplane crash into the mess hall at Fort Bragg.  The examiner must identify any and all psychiatric disabilities found, including posttraumatic stress disorder.  For each and every diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosed disorder was caused by the Veteran's reported in-service stressors.  A complete rationale for any opinions expressed must be provided.  

2.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Following any other appropriate development, the RO should readjudicate the issues on appeal.  The RO is reminded that the issue of entitlement to special monthly compensation is inextricably intertwined with the service connection claim that is the subject of a separate decision by the Board.  The RO should readjudicate the issue of special monthly compensation once the service connection claim has been readjudicated.  If any benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


